United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 01-2630
                                     ___________


United States of America,                *
                                         *
             Appellee,                   *
                                         *
   vs.                                   * Appeal from the United
                                         * States District Court
Kenneth L. Linson,                       * for the Western District
                                         * of Missouri.
             Appellant.                  *
                                         *
                                     __________

                             Submitted: December 11, 2001
                                Filed: January 16, 2002
                                     __________

Before LOKEN and BYE, Circuit Judges, and BOGUE,1 District Judge.
                               _________

BOGUE, District Judge.

      Kenneth Linson appeals his sentence after his plea of guilty to being a felon in
possession of a firearm. At sentencing, Linson objected to a four-level enhancement



         1
        The Honorable Andrew W. Bogue, United States Senior District Judge for the
District of South Dakota, sitting by designation.
of the offense level for possession of a firearm in connection with another felony,
namely possession of a controlled substance.

       U.S.S.G. § 2K2.1(b)(5) states, “if the defendant used or possessed any weapon
... in connection with another felony offense ... increase by 4 levels.” At the
sentencing hearing, the United States took no position on the issue of the
enhancement as recommended by the United States Probation Office, however,
Linson objected arguing that the shotgun is typically a sport weapon and that the
room in which the gun was found contained a personal use amount of marijuana. The
district court2 expressed reservations about following the enhancement and sentenced
Linson to the minimum term in the given guideline range. We, however, determine
there was more than ample support for the enhancement.

      The sentencing guidelines and the consistent case law interpreting the
guidelines hold that possession of a firearm contemporaneous with the commission
of another felony offense requires a four-level enhancement unless it is “clearly
improbable” that the firearm was used “in connection with” the contemporaneous
felony. U.S.S.G. § 2D1.1 (n. 3); United States v. Rohwedder, 243 F.3d 423 (8th Cir.
2001); United States v. McCain, 171 F.3d 1168 (8th Cir.1999); United States v.
Regans, 125 F.3d 685 (8th Cir. 1997); United States v. Johnson, 60 F.3d 422 (8th Cir.
1995).

      Countless items typically involved in drug distribution were at Linson’s
residence and in the room with the loaded sawed-off shotgun next to the couch.
Although Linson admitted to the gun possession and that there was two ounces of
marijuana in the house, the search subsequent to his arrest produced countless items
associated with the drug trade including; 257 grams of marijuana, a green water bong,


      2
       The Honorable Howard F. Sachs, United States District Judge for the Western
Division of Missouri.
                                         2
a glass pipe with residue, a small “one-hit” pipe, rolling papers, a burnt marijuana
cigarette, five sets of hemostats, electronic scales, triple beam scales, a user quantity
of methamphetamine, a razor blade with white powder on it, straws, plastic baggies,
a bag of white pills, flasks, rubber stoppers, test tubes, metal tongs, a black and white
surveillance monitor, six boxes of shotgun shells, and loose shotgun shells near the
loaded gun. Lastly, Linson’s prior conviction for felony possession and distribution
of a controlled substance only further supports the likelihood that he was engaged in
a larger criminal scheme rather than a limited personal use/abuse problem.

       The likelihood of violence greatly increases when a firearm is present in
connection with illegal drug possession. Regans, 125 F.3d at 686. Linson’s history
of drug trafficking in addition to the vast collection of drug equipment is the classic
situation where a loaded firearm can lead to a highly dangerous situation. Johnson,
20 F.3d at 423. While it was suggested at sentencing that a shotgun is typically a
sport weapon, this particular gun was sawed-off to precisely the legal limit. Even if
Linson were legally permitted to possess a firearm, the sawing-off of a shotgun
hinders, rather than aides, the precision involved in sport shooting.

       Firearms are the tools of the drug trade providing protection and intimidation.
Rohwedder, 243 F.3d at 428. Linson’s apologies to the district court ring hollow
when the full scope of his misdeeds are considered. Through his actions, he has
demonstrated a complete inability to obey the law. Accordingly, we affirm the four-
level enhancement.

   A true copy.

          Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                           3